DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s election from restriction/requirement for election, filed 3/14/2022 in response to Office Action (restriction) mailed 1/12/2022.
Claims 1-20 were previously pending. With Applicant’s filing of 3/14/2022 Claims 1-12 are as previously presented and Claims 13-20 are withdrawn from further consideration as non-elected from a restriction. Presently Claims 1-20 are pending and Claims 1-12 are examined herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an additive manufacturing process, classified in B33Y10/00.
II. Claims 13-20, drawn to an apparatus for additive manufacturing, classified in B33Y30/00.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/2022.
Applicant's election with traverse of Claims 1-12 in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the ground(s) that the apparatus of Claim 13 could hypothetically be used for another and materially different process, for example, a process for simply aligning and curing a single layer of ink, to which the Applicant argues the example is not reasonable because claim 13 states an actuator configured to change a relative angular orientation of the platform and the projector about the build axis from a nominal orientation for a first layer of the workpiece to an off-nominal orientation for a second layer of the workpiece, and as such the Examiner’s example is in conflict with originally filed Claim 13. This is not found persuasive because the actuator of Claim 13 may hypothetically be configured to selectively keep a relative angular orientation of the platform and the projector about the build axis at a nominal orientation for a first layer of the workpiece without changing a relative angular orientation of the platform and the projector to an off-nominal orientation for a second layer of the workpiece.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities: between the words “predetermined” and “angular” is an errant unscore mark. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9 and 10 of U.S. Patent No. 10,821,717 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the reference patent recites at least all of the limitations of Claims 8 and 10, and Claim 10 of the reference patent recites at least all of the limitations of Claim 9.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aghababaie et al. (US 2014/0339741 A1) discloses a method of bottom-up fabrication of three dimensional objects, the method comprising the steps of: providing a vat containing photosensitive polymer, the floor of the vat including a working surface; providing a build platform capable of being inserted into the vat, the build platform having a planar surface; positioning the build platform within the vat to create a layer of photosensitive polymer between the planar surface of the build platform and the working surface of the vat; exposing a region of the layer of photosensitive polymer to electromagnetic radiation to cure the exposed region; and separating the cured photosensitive polymer from the working surface of the vat by rotating the working surface of the vat relative to the planar surface of the build platform, the rotation being about an axis which is normal to the working surface of the vat.
Shkolnik et al. (US 2005/0248062 A1) discloses a process for the production of a 3D object by layer-wise solidification of a material which is solidifiable under the application of electromagnetic irradiation by means of mask illumination. For the improvement of the resolution along the outer and inner contours of the sectional areas of the object to be generated layer-wise in the sub-pixel range, a multiple illumination per layer is performed, which consists of a series of multiple images that are mutually shifted in the sub-pixel range in the image/construction plane, wherein a separate mask/bitmap is produced for each shifted image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743